Title: To Benjamin Franklin from George Scott, 12 September 1778
From: Scott, George
To: Franklin, Benjamin


Worthy Sir
Leeds the 12th. Sept. 1778
I arrived safe at home a fortnight ago. I staid in London a few days, and delivered punctually the messages committed to my care. Since my return I have thought much upon my project, and I continue determined to persevere; but I find I cannot Settle my dependencies, and concerns here, so soon as I could wish; for which reason I am obliged to solicit your friendly interference and assistance (if necessary) for a permission to return to settle my affairs here finally. If I can be accommodated with this indulgence, it will be a great convenience to me, and as a pledge of my sincerity, I will agree to deposit in the hands of congress, Five Hundred pounds Sterling, to be forfeited if I deviate from any engagement I may make with them relative to this subject. I will also agree (if required) not to carry any more Goods than what I carry over the first time; and these shall be to the amount of my own property as near as I can calculate, and may probably run to the amount of, from One to Two Thousand pounds Sterling. I would not sollicit such a favour if I did not see a necessity for it; and as I am sincere in my intentions, I hope this favour will not be denied me. I shall be glad to have your answer soon as convenient that I may regulate myself accordingly.
I beg you to accept my best thanks for the civillity with which you treated me at Passey, and I beg you to oblige me so far as to present my best compliments to Mr. Adams, Your Son and Mr. Austin, whose friendships, as well as your own I wish to secure. I am, with esteem Worthy Sir Your Most Obedient Servant
Geo. Scott

NB. When you write me, please put your letter under cover to Mr. Thomas Squire Merchant in Amsterdam.

 
Addressed: The Honble. Benj: Franklin Esqr. / at Passey / near / Paris
Notation: Geo Scott Duas [Leeds] 12. 7bre. 1778.
